      Case 7:19-cv-10115-PMH-PED Document 35 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE MARIE PERRI,
                           Plaintiff,                        ORDER

                     -against-                               19-CV-10115 (PMH)
COMMISSIONER OF SOCIAL SECURITY,
                           Defendant.


PHILIP M. HALPERN, United States District Judge:

         In light of the parties’ Stipulation and Order regarding payment of attorney’s fees (Doc.

33), Plaintiff’s pending motion for attorney’s fees is denied as moot. Accordingly, the Clerk of the

Court is respectfully directed to terminate the motion sequence pending at Doc. 30.

                                                 SO ORDERED:

Dated:     New York, New York
           January 19, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
